DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection Lee et al (WO 2017006748, cited with identical US 20180127544) and Double Patenting rejection over U.S. Patent No. 10450415  maintained and therefore it is proper to make this rejection FINAL.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2017006748, cited with identical US 20180127544). 

Amendments to claim 1 are noted.
Lee teaches such diamine as 9,9-bis(4-aminophenyl)fluorene (see 0054).
Regarding an amount of dicarboxylic acids, Lee teaches that the aliphatic one of formula (1) can be replaced by terephthalic acid (see 0036) at amount of less than 50% mol (see 0037).

Lee fails to teach the diamines and diacids above in one example.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.

Therefore, it would have been obvious to a person of ordinary skills in  the art to use 9,9-bis(4-aminophenyl)fluorene and terephthalic acid in Lee ‘s composition, since they clearly named in the reference.

Lee fails to teach a newly added limitation regarding polyamide numeric molecular weight value. 

However, the reference teaches very broad range of relative viscosity (i.e. range of 1.01-5, see 0057), covering the claimed molecular weight.  In addition, both Applicant and Lee teach a polyamide obtained at the analogous conditions from the same monomers. 

Therefore, it would have been obvious to a person of ordinary skills in  the art to expect the same molecular weight from Lee’s and Applicant’s monomers, since they obtained at the analogous conditions from the same monomers.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10450415 and Specification of the US Patent above.
U.S. Patent No. 10450415  teaches such diamine as 9,9-bis(4-aminophenyl)fluorene (see 9:60).
Regarding the amount of  dicarboxylic acids, Lee teaches that the aliphatic one of formula (1) can be replaced by terephthalic acid (see 6:20) at amount of less than 50% mol (see 6:25).

U.S. Patent No. 10450415 fails to teach the diamines and diacids above in one example.

A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.

Therefore, it would have been obvious to a person of ordinary skills in  the art to use 9,9-bis(4-aminophenyl)fluorene and terephthalic acid in U.S. Patent No. 10450415  ‘s composition, since they clearly named in the reference.

U.S. Patent No. 10450415  fails to teach a newly added limitation regarding polyamide numeric molecular weight value. 

However, the reference teaches very broad range of relative viscosity, covering the claimed molecular weight.  In addition, both Applicant and U.S. Patent No. 10450415  teach a polyamide obtained at the same conditions from the same monomers. 

Therefore, it would have been obvious to a person of ordinary skills in  the art to expect the same molecular weight from U.S. Patent No. 10450415’s and Applicant’s monomers, since they obtained at the same conditions from the same monomers.




The rejection can be found in the NON-FINAL office action mailed 7/06/2022 and is herein incorporated by reference


Response to Arguments

Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Applicant submits that a polyamide of the amended formula has better bending properties compare to the reference cited (see Table 2).
However, the Example cited does not commensurate of the scope of the amended claim 1. 
Examiner suggests that a relevant Declaration, directly comparing several examples  of Lee’s and Applicant’s polyamides could be filed in order to demonstrate unexpected results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765